Citation Nr: 0014145	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  99-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath. 

2.  Entitlement to service connection for a right arm 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present disability related to an episode of 
shortness of breath during active service.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a right arm disability is 
plausible.

3.  The veteran's claim for service connection for left 
shoulder strain is plausible, but the RO has not obtained 
sufficient evidence for correction disposition of the claim.

4.  The veteran's claim for service connection for a back 
disorder is plausible, but the RO has not obtained sufficient 
evidence for correction disposition of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for shortness of breath.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right arm disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a left shoulder disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Shortness of Breath

Service medical records are negative for complaint or 
treatment for shortness of breath.  During a February 1998 VA 
examination the veteran reported he experienced shortness of 
breath subsequent to a trip from Hungary in August 1997 which 
was worse upon exertion and/or running up a flight of stairs.  
The examiner noted the veteran's lungs were clear to 
auscultation with no evidence of wheezing or rhonchi.  The 
diagnoses included subjectively noted dyspnea on exertion 
with a clear lung examination.  The examiner stated pulmonary 
function tests and a chest x-ray were recommended to rule out 
any pathological process.  X-ray examination revealed a 
normal chest.  

During VA examination in January 1999 the veteran reported he 
experienced only one episode of pneumonia and shortness of 
breath in 1997.  He stated the disorder had resolved with no 
current problems.  The examiner noted the veteran's lungs 
were clear to auscultation and palpation.  The diagnoses 
included resolved shortness of breath and respiratory 
disease.

At his personal hearing the veteran testified that he 
experienced one episode of shortness of breath during active 
service but stated he had experienced no post-service 
respiratory symptoms and had no present respiratory 
disability.  

Based upon the evidence of record, the Board finds a 
diagnosis of a present respiratory disability or shortness of 
breath has not been provided.  The Court has held that a 
valid claim requires proof of a present disability.  See 
Caluza, 7 Vet. App. at 506; Brammer, 3 Vet. App. at 225.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
shortness of breath.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has also recently held that absent the 
submission and establishment of a well-grounded claim VA 
cannot undertake to assist in developing facts pertinent to 
that claim.  See Morton v. West, 12 Vet. App. 477, 486 
(1999).  

Right Arm Disorder

Service medical records are negative for report or treatment 
for right arm disorders.  The veteran's February 1997 
retirement examination revealed a normal clinical evaluation 
of the upper extremities.

In his April 1997 application for VA benefits the veteran 
reported limitation of right arm motion onset in 1997.  

Private medical records dated in December 1997 show the 
veteran reported the gradual onset of right shoulder pain of 
unknown etiology beginning in approximately March 1997.  The 
diagnosis was subluxation at C5 with associated myalgia of 
the right deltoid, complicated by "hypolordotic" curve, and 
aggravated by motion.  No opinion as to etiology was 
provided.

During VA examination in February 1998 the veteran reported a 
history of bilateral arm pain over several years which began 
after a physical training accident.  He stated he noticed 
knot-like areas in the upper arm extending over the shoulder 
areas after his fall.  The examiner noted full range of 
motion to the right arm with some accentuated point 
tenderness over the right posterior deltoid area and the 
right acromioclavicular joint area.  The diagnoses included 
possible fibromyalgia or trauma-induced low-grade arthritis.  
No opinion as to etiology was provided.  X-ray examination 
revealed normal bilateral acromioclavicular joints.  

During VA examination in January 1999 the veteran reported 
non-specific pain, weakness, and stiffness in the right arm.  
The examiner noted there was no evidence of heat, redness, 
swelling, weakness, drainage, or deformity to the right 
shoulder.  There was no limitation of motion but there was 
some pain on abduction starting at 35 degrees.  There were no 
constitutional signs of arthritis.  X-ray examinations 
revealed a normal right shoulder joint and right elbow within 
normal limits.  The examiner stated there were no findings to 
conclude a definitive diagnosis as to a right arm disorder.  

Private medical records include a May 1999 magnetic resonance 
imaging (MRI) study which found a complete rotator cuff tear 
at the level of the supraspinous tendon and a small volume of 
fluid within the subacromial-subdeltoid bursa.  A June 1999 
private orthopedic clinic report noted the veteran complained 
of continued pain over a number of years in the right 
shoulder in the region of the acromion and tuberosity.  It 
was noted that MRI study revealed hypertrophy and 
degenerative changes to the acromioclavicular joint.  No 
opinion as to etiology was provided.  

At his personal hearing in September 1999 the veteran 
testified that he injured his right arm in March 1997 
preparing his automobile for shipping.  He stated the injury 
occurred after his separation examination and shortly before 
his discharge from active service.  He also stated he did not 
report any right arm disability until after service.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present right shoulder 
disorder is related to active service.  Although the December 
1997 private medical report noted the veteran complained of 
the gradual onset of right arm pain beginning in 
approximately March 1997 which was the month the veteran was 
separated from service, the physician provided no opinion as 
to etiology.

The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The only evidence that the present right arm disorder is 
related to an injury during active service is the veteran's 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a right arm disorder.  See 38 U.S.C.A. § 5107(a).

Although medical evidence of record shows the veteran 
received post-service chiropractic treatment for his right 
arm disorder, there is no indication that his private 
chiropractor has related the present disability to an 
inservice injury.  The Board notes that VA may not assist in 
the development of a claim which is not well grounded.  See 
Morton, 12 Vet. App. at 486.


Left Shoulder and Back Disorders

Service medical records dated in September 1995 show x-ray 
examination revealed left acromioclavicular joint separation 
and healed clavicle fracture.  In March 1996 the veteran 
complained of middle back pain over 4 years subsequent to a 
fall while playing soccer.  The examiner noted mild diffuse 
tenderness over the lower thoracic spinous processes.  The 
diagnosis was musculoskeletal mid-back pain.  The veteran's 
February 1997 retirement examination included normal clinical 
evaluations of the spine and upper extremities.  The 
examiner, however, noted the veteran had a history of 
suspected acromioclavicular joint separation and recurrent 
thoracic back pain.  

Private medical records dated in December 1997 show x-ray 
examination of the thoracic spine revealed apparent decreased 
disc heights at T8-9 and T4-5, with anterior spurring at T5-
6.  

During VA examination in February 1998 the veteran reported a 
history of bilateral arm pain over several years which began 
after a physical training accident.  He stated he noticed 
knot-like areas in the upper arm extending over the shoulder 
areas after his fall.  The examiner noted some point 
tenderness over the left acromioclavicular joint and some 
tenderness accentuated on left arm abduction.  The diagnoses 
included possible fibromyalgia or trauma-induced low-grade 
arthritis.  No opinion as to etiology was provided.  X-ray 
examinations revealed normal bilateral acromioclavicular 
joints and a normal thoracic spine.  VA records show the 
veteran's service medical records were not available for the 
examiner's review.

During VA examination in January 1999 the veteran reported 
non-specific pain, weakness, and stiffness, and flares of 
swelling and inflammation to the left shoulder.  The examiner 
noted there was no evidence of heat, redness, swelling, 
weakness, drainage, or deformity to the shoulder.  There was 
no limitation of motion and no constitutional signs of 
arthritis.  

The examiner noted no abnormalities to the thoracic spine and 
range of motion within normal limits.  There was no evidence 
of tenderness, painful motion, or spasms.  X-ray examinations 
of the left shoulder joint and thoracic spine were normal.  
The diagnoses included left shoulder strain with subjective 
pain but no objective findings and thoracic sprain with 
subjective pain but no objective findings.  The examiner also 
noted the veteran had been treated by a chiropractor for back 
and shoulder disorders.  

At his personal hearing the veteran testified he sustained 
left shoulder and back injuries when he fell while playing 
soccer during active service.  He stated the left clavicle 
was fractured in the fall and reported that his private 
chiropractor told him he had a disc fracture in his back.  

Based upon the evidence of record, the Board finds the 
veteran has submitted a "plausible" claim for entitlement 
to service connection for left shoulder and back disorders.  
See Murphy, 1 Vet. App. at 81.  The Board notes service 
medical records include diagnoses of chronic left shoulder 
and thoracic spine disorders and that post-service medical 
evidence includes diagnoses of possible fibromyalgia or 
trauma-induced low-grade arthritis, left shoulder strain, and 
thoracic sprain.  

The Court has held that the truthfulness of evidence is 
presumed in determining whether a claim is well grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Therefore, the Board finds the 
veteran has submitted evidence of well-grounded claims for 
left shoulder and back disorders.

The Board notes, however, that the veteran's service medical 
records were not available for review in conjunction with VA 
examinations and the veteran has indicated private 
chiropractic treatment records exist which are pertinent to 
these claims.  VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a).  Therefore, additional matters related 
to the issues of entitlement to service connection for a left 
shoulder disorder and a back disorder are addressed in a 
remand order at the end of this decision.


ORDER

Entitlement to service connection for shortness of breath is 
denied as not well grounded.

Entitlement to service connection for a right arm disorder is 
denied as not well grounded.

A well-grounded claim has been submitted as to the issue of 
entitlement to service connection for a left shoulder 
disorder.  To this extent the appeal is granted.

A well-grounded claim has been submitted as to the issue of 
entitlement to service connection for a back disorder.  To 
this extent the appeal is granted.


REMAND

As noted above, the Board finds the issues of entitlement to 
service connection for a left shoulder and back disorders are 
well-grounded.  As the veteran has identified the existence 
of pertinent private medical records related to chiropractic 
treatment, the Board finds additional development is required 
prior to appellate review on the merits.  

Also, as the veteran's service medical records were not 
available for review in conjunction with VA examinations, the 
Board finds an additional VA orthopedic examination is 
required for an adequate determination.  VA's duty to assist 
the veteran in the development of a well-grounded claim 
includes obtaining adequate VA examinations.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of post-service 
treatment received for his left shoulder 
and back disorders, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any 
present left shoulder and back disorders.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

The examiner is specifically requested to 
discuss whether any present left shoulder 
or back disabilities are related to the 
chronic left shoulder and back disorders 
shown in service.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

